Title: From George Washington to Jeremiah Wadsworth, 6 March 1797
From: Washington, George
To: Wadsworth, Jeremiah

 

Dear Sir,
Philadelphia 6th Mar. 1797

Your favor of the 27th Ulto reached me in the forenoon, & the Salmon in the afternoon of the 3d instant; and merit, & receive, my particular thanks. The latter regaled a number of Gentlemen at an entertainment given by the Merchants of this City on the 4th.
   I shall thank you (when re-published) for the refutation of the impudent forgeries of letters, carrying my signature, which Mr Bache has taken so much pains to impose on the public as genuine productions—This man has celebrity in a certain way—for His calumnies are to be exceeded only by his Impudence, and both stand unrivalled. Mrs Washington unites with me in every good wish for you, Mrs Wadsworth & family and—I am Dr Sir—Yr obt & affec[tionat]e Servt

Go: Washington


P.S. On the 8th I expect to commence my journey for Mount Vernon.

